59 N.Y.2d 690 (1983)
In the Matter of W. H. Morton & Company, Inc., Appellant,
v.
New York State Tax Commission, Respondent.
Court of Appeals of the State of New York.
Decided May 3, 1983.
Rebecca S. Rudnick for appellant.
Robert Abrams, Attorney-General (Francis V. Dow of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Judge SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), judgment affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (91 AD2d 1080).